November 5, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                       CAROLYN LARSEN, Appellant

NO. 14-14-00485-CV                         V.

                      ONEWEST BANK, FSB, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, OneWest
Bank, FSB, signed June 17, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellant, Carolyn Larsen, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.